DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Allowable Subject Matter
Claims 25 – 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations of: 
transforming the electronic data structure that defines the current assortment by iteratively swapping one or more of the item pairs, wherein each swap creates an updated assortment, and the current assortment becomes a previous assortment in a next iteration; wherein each iteration includes: qualifying a swapped item pair by: removing the one item from the current assortment and adding the one item from the available items to create the updated assortment; updating the intermediate results of the previous assortment using updated demand transference values generated from the swapped item pair; wherein each iteration updates the intermediate results of the previous assortment to execute more efficiently without recalculating results for all items of the updated assortment; applying assortment elasticity to 
in combination with the other limitations of the claims, provide for integrating the abstract idea of calculating demand transference values into a practical application which improves processing efficiencies, which provides an improvement to computing technology (MPEP 2106.05(a)). These limitations also are not disclosed or fairly rendered obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gün et al. (NPL 2008) teaches iterative calculations but fails to disclose the use of intermediate results in the same manner as claimed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624